            Case 2:20-cv-00356-JLR-BAT Document 19 Filed 07/07/20 Page 1 of 2



 1

 2

 3

 4

 5
                                UNITED STATES DISTRICT COURT
 6                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 7

 8   OSCAR LEE OLIVE, IV,

 9                              Plaintiff,                 CASE NO. 2:20-cv-00356-JLR-BAT

10           v.                                            ORDER STAYING DEADLINES

11   HAYLEY MARIE ROBINSON,

12                              Defendant.

13          This case has been referred to the undersigned pursuant to 28 U.S.C. § 636(b)(1)(A) and
14   Local Rule MJR 3. Presently pending is a motion to dismiss of Counter-Defendant Olive. Dkt.
15   10. On June 30, 2020, the parties filed a Joint Status Report indicating an intent to move this case
16   forward. Dkt. 17. For the reasons stated herein, the Court will delay issuing a pretrial schedule
17   and will stay this matter pending proceedings in bankruptcy.
18          Plaintiff Oscar Lee Olive previously sued Defendant Hayley Marie Robinson and raised
19   similar allegations of tortious conduct. See Case 18-862-BAT (“First Case”). After Defendant
20   filed for bankruptcy on August 20, 2019 (see Adv. Proc. No. 19-01105) (“Bankruptcy
21   Proceeding”) the court stayed further proceedings in the First Case against Defendant. The
22   Bankruptcy Proceeding is scheduled for trial on September 28, 2020, at which time Chief
23   Bankruptcy Judge Barreca will adjudicate Plaintiff’s claim that Defendant’s acts are intentional



     ORDER STAYING DEADLINES - 1
            Case 2:20-cv-00356-JLR-BAT Document 19 Filed 07/07/20 Page 2 of 2



 1   torts and are therefore, not dischargeable in bankruptcy.

 2          As the adjudication of these issues in the Bankruptcy Proceeding are relevant and

 3   potentially dispositive of the allegations raised in this case, it is ORDERED that all proceedings

 4   in this case, including any pending motions and deadlines, are STAYED pending the outcome of

 5   the Bankruptcy Proceeding.

 6          DATED this 7th day of July, 2020.

 7

 8

 9
                                                          A
                                                          BRIAN A. TSUCHIDA
                                                          Chief United States Magistrate Judge
10

11

12

13

14

15

16

17

18

19

20

21

22

23




     ORDER STAYING DEADLINES - 2
